 
 
I 
108th CONGRESS 2d Session 
H. R. 5172 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2004 
Mr. Andrews (for himself, Mr. Portman, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To direct the Consumer Product Safety Commission to declare Yo-Yo Waterball toys to be a banned hazardous product. 
 
 
1.FindingsCongress finds the following: 
(1)Yo-Yo Waterballs (also known as water yo-yos) are inexpensive, easily accessible toys that pose a strangulation hazard and threaten the health of children. 
(2)Yo-Yo Waterballs are banned in France, the United Kingdom, Luxembourg, Australia, Brazil, and Canada, and Germany and New Zealand have issued warnings concerning Yo-Yo Waterballs. 
(3)The New York State Consumer Protection Board has issued 2 warnings calling Yo-Yo Waterballs serious hazards to kids, and the Massachusetts Office of Consumer Affairs and Business Regulation calls Yo-Yo Waterballs a great risk to children. 
(4)Consumer Reports magazine rated Yo-Yo Waterballs as not acceptable in the December 2003 issue. 
(5)World Against Toys Causing Harm labeled Yo-Yo Waterballs as one of the 10 Worst Toys of 2003. 
(6)On July 2, 2003, a petition from New York’s Empire State Consumer Association reported that the fluid inside the balls is toxic and flammable. 
(7)The United States Consumer Product Safety Commission has reported that Yo-Yo Waterballs pose a potential risk of strangulation. 
(8)According to the Consumer Product Safety Commission, as of September 29, 2004, Yo-Yo Waterballs were responsible for 394 reported health incidents, 281 of which were coded as causing suffocation or strangulation. 
(9)Of those 193 incidents, 52 resulted in serious breathing difficulties that rendered the child unconscious and lifeless after suffering from a lack of oxygen or broken blood vessels. 
(10)The Consumer Product Safety Commission reported that 24 children reported allergic reactions to the fluid and it caused some to have trouble breathing. 
(11)In spite of evidence concerning the danger to children caused by Yo-Yo Waterballs, the Consumer Product Safety Commission has refused repeated attempts towards banning these dangerous toys. 
2.Declaration of Yo-Yo Waterball toy a banned hazardous productNot later than 90 days after the date of enactment of this Act, the Consumer Product Safety Commission shall promulgate a rule pursuant to section 9 of the Consumer Product Safety Act (15 U.S.C. 2058) declaring the Yo-Yo Waterball toy a banned hazardous product under such Act. 
3.DefinitionFor purposes of this Act, the term Yo-Yo Waterball toy includes the Yo-Yo Waterball, and any similar water yo-yo that contains a rubber ball filled with liquid and attached to a rubber cord.  
 
